IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30328
                        Conference Calendar



RAYMOND SIMMONS,

                                           Plaintiff-Appellant,

versus

TWIN CITY TOWING; CITY OF SHREVEPORT,
Code Enforcement,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 00-CV-2595
                       - - - - - - - - - -
                         August 22, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Raymond Simmons appeals from the district court’s dismissal

as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) of his

civil right complaint brought pursuant to 42 U.S.C. § 1983.

Simmons has failed to show that the district court abused its

discretion by dismissing his claims as frivolous based on the

doctrine of res judicata.     See Siglar v. Hightower, 112 F.3d 191,

193 (5th Cir. 1997); Russell v. SunAmerica Sec., Inc., 962 F.2d
1169, 1172 (5th Cir. 1992).    Simmons’ appeal is without merit,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-30328
                               -2-

and it is DISMISSED as frivolous.   See Howard v. King, 707 F.2d
215, 219-20 (5th Cir. 1983); 5th Cir. R. 42.2.   Because of

Simmons’ continuing frivolous relitigation of the same claims, we

caution Simmons of this court’s authority to impose sanctions

upon parties who take frivolous appeals.   Simmons’ motion for an

expedited appeal is DENIED.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED; MOTION DENIED.